---------- Forwarded message ----------
From: Daniel Churgin <DChurgin@romerdebbas.com>
Date: Fri, May 26, 2017 at 10:12 AM
Subject: 123 West 131st Street
To: "Geannetta@gmail.com" <Geannetta@gmail.com>


Good morning Ms. Jackson,



I hope this email finds you well on the eve of Memorial Day weekend. I represent the purchasers of the unit you
currently rent, Barry Minkin and Christina Smith. I am reaching out to introduce myself as prior communication has
been rife with misinformation due to Seller providing an incomplete picture of your tenancy.



My clients share your frustration, are sincerely apologetic for all of the back and forth, and trust that going forward a
cordial relationship will prevail.




                                                              1
Towards that end I would like to provide you with the attached estoppel certificate for your review and comment. It
establishes that you are currently under the one-year extension of the initial two year term. Further, it acknowledges
that the security deposit and last month’s rent have been paid to the Mr. Champel, they will then be transferred to my
clients at closing. The purchasers are willing to work with you to ensure that the estoppel certificate protects your and
their interests fairly and equally.

See below for my full contact information. Feel free to reach out to me to discuss the attached or any further matter.



Best regards,
Daniel



Daniel M. Churgin, Esq.

Romer Debbas, LLP

275 Madison Avenue, Suite 801, New York, NY 10016

(P) (212) 888-3100 - (C) (908) 279-5555 (F) (212) 888-3201

DChurgin@romerdebbas.com

www.romerdebbas.com



This e-mail and any attachments thereto, is intended only for use by the addressee(s) named herein and may contain
legally privileged and/or confidential information. If you are not the intended recipient of this e-mail, you are hereby
notified that any dissemination, distribution or copying of this e-mail, and any attachments thereto, is strictly prohibited.
If you receive this e-mail in error please immediately notify me at (212) 888-3100 and permanently delete the original
copy, any copy of this e-mail, and any printout thereof.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an innovator in
Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated data. Specializing in;
Security, archiving and compliance. To find out more Click Here.



--
Sent from iphone


                                                                   2
